         Case 4:20-cv-08733-HSG Document 4 Filed 12/10/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Adam Wolfson (SBN 262125)
 2 adamwolfson@quinnemanuel.com
   Joseph Sarles (SBN 254750)
 3 josephsarles@quinnemanuel.com
   865 S. Figueroa Street, 10th Floor
 4 Los Angeles, CA 90017
   Telephone: (213) 443-3000
 5 Facsimile: (213) 443-3100

 6 Stephen A. Swedlow (pro hac vice forthcoming)
   stephenswedlow@quinnemanuel.com
 7 David A. Nelson (pro hac vice forthcoming)
   davenelson@quinnemanuel.com
 8 191 N. Wacker Dr., Suite 2700
   Chicago, IL 60606
 9 Telephone: (312) 705-7400
   Facsimile: (312) 705-7401
10
   Attorneys for Plaintiff SaurikIT, LLC
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA

14
     SAURIKIT, LLC
15                                                         CASE NO. 4:20-cv-08733
                                              Plaintiff,
16
                    v.
17                                                     PLAINTIFF’S CERTIFICATION OF
                                                       INTERESTED ENTITIES OR PERSONS
18 APPLE INC.,
                                                       PURSUANT TO FED. R. CIV. P. 7.1 AND
19                                          Defendant. CIVIL L.R. 3-15
20

21

22
                     CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
23
            Plaintiff SaurikIT, LLC discloses the following information for the limited purpose of
24
     complying with Rule 7.1 of the Federal Rules of Civil Procedure and Civil Local Rule 3-15 of the
25
     Northern District of California:
26
            Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, the undersigned
27
     certifies that SaurikIT, LLC has no parent corporation and no corporation owns more than
28
     10% of SaurikIT, LLC.

                                                                         Certificate of Interested Parties
        Case 4:20-cv-08733-HSG Document 4 Filed 12/10/20 Page 2 of 3




 1         Pursuant to Civil Local Rule 3-15, the undersigned certifies that, as of this date,

 2 other than the named parties and Jay Freeman, there is no such interest to report.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                                           Certificate of Interested Parties
        Case 4:20-cv-08733-HSG Document 4 Filed 12/10/20 Page 3 of 3




 1
     DATED: December 10, 2020         QUINN EMANUEL URQUHART &
 2                                    SULLIVAN, LLP
 3

 4
                                       By        /s/ Adam B. Wolfson
 5                                          Stephen A. Swedlow (pro hac vice forthcoming)
                                            stephenswedlow@quinnemanuel.com
 6                                          David A. Nelson (pro hac vice forthcoming)
                                            davenelson@quinnemanuel.com
 7                                          Marc L. Kaplan (pro hac vice forthcoming)
                                            191 N. Wacker Drive, Suite 2700
 8                                          Chicago, IL 60606-1881
                                            (312) 705-7400
 9

10                                          Adam B. Wolfson (Bar No. 262125)
                                            adamwolfson@quinnemanuel.com
11                                          Joseph Sarles (SBN 254750)
                                            josephsarles@quinnemanuel.com
12                                          865 South Figueroa Street, 10th Floor
                                            Los Angeles, CA 90017-2543
13                                          (213) 443-3000
14
                                            Attorneys for Plaintiff SaurikIT, LLC
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                             1
